Citation Nr: 1759556	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for lumbar strain with degenerative arthritis.

2. Entitlement to service connection for right leg sciatica, to include as secondary to lumbar strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to November 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the above claimed benefits.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

The Board notes that evidence has been added to the claims file since the October 2013 statement of the case (SOC) without a waiver of RO jurisdiction.  This evidence consists of VA medical records and examination reports; however, as these records contain information irrelevant or redundant of that already of record, the additional evidence does not require review by the RO prior to adjudication by the Board.

The Veteran appeared and provided testimony during a videoconference before the undersigned in July 2017.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. Lumbar strain with degenerative arthritis did not have onset in active service, did not manifest within one year of separation from active service, and was not otherwise caused by active service.

2. Right leg sciatica did not have onset in active service and was not caused by active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar strain with degenerative arthritis are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for right leg sciatica, to include as secondary to lumbar strain with degenerative arthritis are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges the Veteran's claim that her service treatment records are incomplete.  At the July 2017 hearing, she testified that some of her service treatment records may have been disposed of during service so that she could work as an Airborne Linguist.  The claims file contains service treatment records dated from April 2005 to November 2009.  A June 2012 VA memorandum states that outstanding dental and outpatient treatment records are not associated with the claims file.  A subsequent July 2012 VA memorandum states that dental treatment records were located and mailed on March 26, 2010.  A review of the claims file contains dental, but no outpatient treatment records.  However, at the July 2017 hearing, the Veteran testified that she did not receive outpatient treatment during service.  There is no indication of additional existing evidence that is necessary for fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Service Connection

The Veteran is seeking service connection for lumbar spine and right leg sciatica disabilities attributed to a soccer game injury during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Here, the first objective evidence of degenerative arthritis of the lumbar spine was in 2012, more than one year after discharge from service.  Thus, as there is no evidence of an arthritic condition of the lumbar spine within one year of the Veteran's separation from service, presumptive service connection is not warranted.

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service treatment records do not document a Spring 2006 soccer game injury, or associated lumbar spine or right leg sciatica injuries.  In February 2008 the Veteran complained of back pain and was diagnosed with a neck strain, but no low back disability.  Military personnel records document multiple oversea deployments.  In an April 2008 post-deployment health assessment, the Veteran reported muscle spasms, but did not indicate the location.  In October 2008 and May 2009 pre-deployment health assessments, she reported that she was in excellent health and denied having any medical problems.  In an October 2009 post-deployment health assessment, she denied back pain.  Further, on November 2009 separation, she reported breast nodules, but no lumbar spine symptoms.

The Veteran established VA treatment care in October 2010 for psychiatric symptoms, but no complaints of lumbar spine or radiculopathy pain were noted.  November 2010 VA treatment records document the Veteran's report of walking the entire Appalachian Trail.  She denied musculoskeletal weakness, pain, or stiffness.  On examination, there was no joint tenderness, warmth, or swelling.

The first evidence of lumbar spine and right leg sciatica disabilities was in January 2012, when the Veteran sought chiropractic treatment for lower back pain radiating to her right lower extremity.  During this time, lumbar x-rays showed mild degenerative disc disease changes without acute osseous abnormalities.  Subsequent March 2013 lumbar x-rays showed moderate degenerative changes at L5-S1.  Based on reports of radicular symptoms, a private practitioner recommended further testing, to include magnetic resonance imaging (MRI) of the lumbar spine.  During a December 2014 visit to the chiropractor, the Veteran complained of right lower back pain.  She stated that she injured her lower back while lifting an object and that right leg sciatic pain had resolved.  

The Veteran was afforded VA back and peripheral nerves conditions examinations in April 2013.  A review of the claims file was noted.  She reported injuring her back and right lower extremity in Spring 2005 or 2006 during a soccer game in service.  She reported continuous symptoms in and since service until she sought chiropractic treatment in 2011 or 2012.  Her current symptoms were daily stiffness, mobility difficulties, pain, and numbness and tingling.  Based on 2012 x-ray evidence, diagnoses of degenerative arthritis of the lumbar spine and lumbar strain were provided.  The examiner also provided a diagnosis of right leg sciatica since January 2012 and noted that there was no clinical evidence to support a diagnosis of radiculopathy.  The examiner opined that current lumbar and right leg sciatica disabilities are not etiologically related to service.  As rationale, the examiner referenced November 2010 treatment records documenting the Veteran's report of walking the Appalachian Trail and no complaints of any back pain or radiculopathy.  The examiner also referenced January 2012 chiropractic records first documenting lumbar spine pain and complaints of right leg sciatica, more than two years after service.  Further, the examiner opined that right leg sciatica is not secondary to her lumbar spine condition because it was not documented in service and the first evidence of right leg sciatic was more than two years after service.  

At the July 2017 hearing, the Veteran testified that a service member hit her from behind and knocked her down at a soccer game in Spring 2006 causing injury to her lumbar spine.  She reported having back pain in and since service and recalled having back x-rays during service.  After the hearing, in August 2017, the Veteran submitted a third party statement from a service member in support of her claims.  The service member recalled the Veteran having a back injury at a soccer game during service, however, the service member also stated that she did not witness the injury and was not at the soccer game. 

The Board acknowledges the Veteran's hearing testimony, and third party statements, that she experienced back pain that began during service and has continued ever since.  See Board Hearing Tr. at 4-8, August 2017 Lay Statement. Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that a hit and fall during a soccer game could lead to a back disability is commonly known and, therefore, the Veteran's testimony and lay statements that her current symptoms are related to her in-service soccer injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

To that end, the Board also notes that the soccer injury and subsequent treatment in Spring 2006 as reported by the Veteran during the Board hearing are not documented by the service treatment records or at any other time until she filed these claims for service connection benefits.  While the Veteran submitted an August 2017 service member lay statement indicating that the Veteran injured her back during a soccer game in Spring 2006, the service member also stated that she did not witness the injury because she was not at the soccer game.  After Spring 2006, the Veteran underwent multiple pre- and post- deployment health assessments during which time she generally reported she was in excellent health and denied having any medical problems.  On November 2009 separation examination, she did not report any lumbar spine or right leg sciatica symptoms.  Moreover, a year after service, in November 2010 she reported walking the entire Appalachian Trail.  The first evidence of a chronic back disability and right leg sciatic pain came from January 2012 chiropractic treatment records, approximately two years after military service. 

The Board notes that the Veteran had multiple opportunities to report her lumbar spine and right leg sciatica symptoms to medical professionals and to VA, including when establishing treatment in October 2010, and did not do so.  The record does, however, establish a history of a very active lifestyle.  Each of these facts weighs heavily against the Veteran's reports that her lumbar spine and right leg sciatica symptoms began during service and have continued since. 

Finally, the Board finds the April 2013 VA opinions more probative than the Veteran's or third party's statements.  The April 2013 examiner is a medical doctor who was able to review the entire record, including the Veteran's history.  The Veteran and third party have not been shown to possess any relevant medical expertise, have made statements in support of the Veteran's current claim for service connection which are countered, if not contradicted, by the contemporaneous evidence of record created prior to her claims for service connection. 

Given the lack of medical evidence in support of the claims and the evidence countering or contradicting the Veteran's reports, the evidence is against a finding of a nexus between the Veteran's current lumbar spine and right leg sciatica disabilities and service.  As discussed, the evidence shows that a lumbar spine disability is not related to service.  Thus, service connection for right leg sciatica, secondary to a nonservice-connected disability cannot be established.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are, therefore, denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for lumbar strain with degenerative arthritis is denied.

Service connection for right leg sciatica, to include as secondary to lumbar strain with degenerative arthritis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


